Citation Nr: 1130999	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to December 1966.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a bilateral foot disability, PTSD, and hypertension.  

In April 2010, the Board remanded the matter for additional evidentiary development and due process considerations.  While the matter was in remand status, in an April 2011 rating decision, the RO granted service connection for bilateral pes planus and hammertoes with calcification of plantar fascia status post plantar fasciitis, and assigned an initial 10 percent disability rating, effective December 19, 2002.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective December 19, 2002.  These determinations constitute a full award of the benefits sought on appeal with respect to the claims of service connection for a bilateral foot disability and a psychiatric disability.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

With respect to the remaining issue on appeal, as set forth in more detail below, a remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for hypertension.  He contends that his hypertension is causally related to his presumed exposure to Agent Orange in Vietnam.  Alternatively, he contends that his hypertension is causally related to or aggravated by his service-connected PTSD.  

In connection with his claim, the appellant was afforded a VA medical examination in August 2010 at which he reported that he had been diagnosed as having hypertension in 1982.  He indicated that he been on medication since that time.  After examining the appellant and reviewing his claims folder, the examiner diagnosed essential hypertension and concluded that it was not related to service, given the date of onset.  The examiner, however, did not comment on whether the appellant's hypertension is causally related to or aggravated by his service-connected PTSD.  This has not escaped the attention of the appellant's representative.  See June 2011 Post Remand Brief.  

Under applicable criteria, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Given the evidence of record in this case, a medical opinion addressing this question is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the etiology of his current hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  (a) Is it at least as likely as not that the appellant's hypertension is causally related to his active service or any incident therein, including presumed exposure to Agent Orange? (b) Is it at least as likely as not that the appellant's hypertension is either causally related to or aggravated by his service-connected PTSD?

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


